Citation Nr: 0029570	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-11 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for a neck/cervical 
spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1944 to June 
1946, with subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

It appears that the veteran filed a notice of disagreement 
from an August 1999 rating decision which decreased a 
disability rating for service-connected prostate carcinoma 
from 100 percent to noncompensable.  A statement of the case 
was issued in January 2000, but a substantive appeal is not 
of record and that issue has not been certified on appeal to 
the Board. 


FINDINGS OF FACT

1.  By rating decision in April 1996, entitlement to service 
connection for "heart and neck conditions" was denied.

2.  In November 1997, a written communication was received 
from the veteran in which he effectively expressed his 
disagreement with the April 1996 rating decision. 

3.  A statement of the case was issued in May 1999, and a 
substantive appeal was received in June 1999. 


CONCLUSION OF LAW

The April 1996 rating decision which denied entitlement to 
service connection for "heart and neck conditions" is not 
final.  38 U.S.C.A. § 7105 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal has come before the Board on the issues of 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for a heart 
disability and for a neck/cervical spine disability.  
However, as hereinafter explained, the Board finds that the 
issues on appeal arise from an April 1996 decision which is 
not final. The new and material evidence analysis is 
therefore not for application.  Instead, a review on the 
merits is necessary. 

In January 1996, the veteran filed a claim of entitlement to 
service connection for a "heart condition" and "neck 
vertebrae."  By rating decision in April 1996, the RO denied 
entitlement to service connection for "heart and neck 
conditions."  The veteran was informed of the decision and 
furnished notice of appellate rights and procedures that same 
month.  In November 1997, a Statement in Support of Claim (VA 
Form 21-4138), signed by the veteran, was received at the RO.  
In this written communication, the veteran noted the RO's 
denial of his claims and set forth argument in support of 
both issues.  Although the veteran did not expressly indicate 
that he was disagreeing with the decision, the Board believes 
that the message being conveyed by the veteran was that he 
was not in agreement with the April 1996 denial.  The Board 
believes that the November 1997 VA Form 21-4138 effectively 
constituted a notice of disagreement.  

However, it appears that the RO viewed the November 1997 VA 
Form 21-4138 as a request to reopen.  The RO denied the 
request to reopen in a July 1998 rating decision.  A notice 
of disagreement was received, a statement of the case was 
issued in May 1999, and a substantive appeal was received in 
June 1999.  In view of the Board's finding that the November 
1997 VA Form 21-4138 constituted a notice of disagreement 
from the April 1996 rating decision, the June 1999 
substantive appeal received one month after the May 1999 
statement of the case completed the appeal from the April 
1996 rating decision.  38 U.S.C.A. § 5107 (West 1991).  The 
case is therefore before the Board for appellate review on 
the merits rather than on the question of whether new and 
material evidence has been received.  


ORDER

The April 1996 rating decision is not final, and the current 
appeal arises from that determination.  To this extent, the 
appeal is granted. 


REMAND

It appears that the veteran's period of active duty from June 
1944 to June 1946 has been verified.  However, it also 
appears that the veteran had subsequent reserve duty with the 
Air Force, and contentions have been advanced regarding 
incurrence of a cardiovascular disorder and a neck/spine 
disorder during military service subsequent to 1946.  It does 
not appear that the nature of all military duty subsequent to 
June 1946 has been verified.  The Board believes that this is 
a threshold question and that it is VA's function to obtain 
official verification of service.  Appropriate action is 
therefore necessary. 

The Board notes that on October 30, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).  Under the revised 
provisions of 38 U.S.C.A. § 5107(a), VA is now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

The Board also notes a January 24, 2000, letter from the 
veteran in which he appears to indicate that he is in 
possession of military records pertinent to his appeal.  The 
Board stresses to the veteran the significance of submitting 
any such records for consideration in connection with his 
claims, and appropriate action by the RO to request such 
evidence is appropriate.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
action to obtain official verification of 
the dates and types of all military 
service subsequent to 1946 (active duty, 
active duty for training, inactive duty 
training).  

2.  The RO should contact the veteran and 
request that he submit all of the 
military records referenced in his 
January 24, 2000, letter.  

3.  After completion of the above, the RO 
should determine whether any additional 
assistance, including an examination, is 
necessary in order to comply with 38 
U.S.C.A. § 5107(a).  

4.  After undertaking any such additional 
development, the RO should review the 
issues on the merits under all applicable 
laws and regulations, including but not 
limited to those pertinent to the 
different types of service (active duty, 
active duty for training, inactive duty 
training).  If either or both claims 
remain denied, then the RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure due process of law, 
to obtain verification of military service, and to assist the 
veteran.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
issues addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



